UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1110




In Re:   AVA MAUREEN SAWYER,

                                                                Debtor.

----------------------------


AVA MAUREEN SAWYER,

                                                   Debtor - Appellant,

           versus


DEAN S. WORCESTER; PRESTON CONNER,

                                                Creditors - Appellees,

ROBERT E. HYMAN,

                                                   Trustee - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:05-cv-00644-HEH; BK-04-39378)


Submitted:   July 25, 2006                   Decided:   August 23, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ava Maureen Sawyer, Appellant Pro Se. John David Griffin, FOWLER,
GRIFFIN, COYNE & COYNE, P.C., Winchester, Virginia, for Appellee
Preston Conner.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Ava Maureen Sawyer appeals the district court’s orders

affirming the bankruptcy court’s dismissal of her Chapter 13

petition and denying her motions for reconsideration.      We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.     Sawyer v.

Worcester, Nos. 3:05-cv-00644-HEH; BK-04-39378 (E.D. Va. Nov. 22,

2005, Dec. 9, 2005 & Dec. 23, 2005).*      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED




     *
      In light of this disposition, we deny as moot Sawyer’s motion
for stay.

                              - 3 -